DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed December 23, 2020, with respect to the rejection(s) of the claims under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of NPL “LTE: MCPTT Media Plane Control” (ETSI TS 124 380 v13.1.1), hereafter TS380.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TS380.
Regarding Claim 1, TS380 teaches a method of operating a Mission Critical Push To Talk (MCPTT) group comprising a plurality of terminals participating in an MCPTT group call in an off-network, the method comprising: receiving, by a first terminal among the plurality of terminals, a first floor grant message from a second terminal having a 
Regarding Claim 11, TS380 teaches a method of operating a Mission Critical Push To Talk (MCPTT) group comprising a plurality of terminals participating in an MCPTT group call in an off-network, the method comprising: receiving, by a third terminal among the plurality of terminals, a first floor grant message from a second terminal which is a floor arbitrator, the first floor grant message indicates a floor transfer 
Regarding Claim 16, TS380 teaches a method of operating a Mission Critical Push To Talk (MCPTT) group comprising a plurality of terminals participating in an MCPTT group call in an off-network, the method comprising: selecting, by a second terminal among the plurality of terminals, a first terminal having a highest priority among at least one terminal requesting the floor as a target terminal to which the floor to be transferred based on queue information stored in a queue (Pages 106 – 107, Section 7.2.3.5.4, there is a floor request queue, the floor request are prioritized); broadcasting, by the second terminal, a first floor grant message indicating the floor transfer to the first terminal to the plurality of terminals except the second terminal (Page 102, Sections 7.2.3.2.6, 7.2.3.2.7, the terminal that takes the floor controls the floor, floor granted messages, which indicate a floor transfer, can be transmitted and received, the terminal that transmits the floor grant message will not be taking control of the floor); receiving, 
PLEASE NOTE: For all of the following dependent claims TS380 teaches all of the claimed recited in Claims 1, 11, and 16.
Regarding Claim 2,TS380 further teaches wherein the controlling the floor comprises transmitting media data by the first terminal if taking the floor is accepted by the user of the first terminal within the predetermined time (Page 98, Section 7.1, new MCPTT terminal or client takes the floor and send media).
Regarding Claim 3, TS380 further teaches wherein the first terminal transmits the floor taken message regardless of whether a user of the first terminal accepts taking the floor (Page 110, Section 7.2.3.6.6, renders a scenario wherein the terminal sends floor taken messages when timer T201 expires and counter C201 reaches its upper limit which comprises a scenario of regardless of whether the user of the terminal accepts taking floor).
Regarding Claim 4, TS380 further teaches wherein the first floor grant message includes an Synchronization Source (SSRC) of the first terminal and the floor request information (Page 107, Section 7.2.3.5.6, floor grant message includes SSRC and queue position of floor participant, which reads on floor request information).
Regarding Claim 5, TS380 further teaches the one of terminals has a highest priority among the terminals (Page 107, Section 7.2.3.5.6, priority of floor participant).

Regarding Claim 7, TS380 further teaches wherein the second terminal is configured to enter a has-no-permission state when the floor taken message has been received from the first terminal (Page 105, Section 7.2.3.4.5, when the floor has been granted to or taken by another terminal is in has-no-permission state).
Regarding Claim 8, TS380 further teaches wherein the second terminal is configured to delete the floor request information stored in a floor request queue of the second terminal (Page 23, 6., remove floor request messages from the queue).
Regarding Claim 9, TS380 further teaches receiving, by a third terminal, the first floor grant message from the second terminal; and updating, by the third terminal, a Synchronization Source (SSRC) of a current floor arbitrator from the SSRC of the second terminal to a SSRC of the first terminal included in the first floor grant message (Page 102, Section 7.2.3.2.7, SSRC of the current floor arbitrator is updated).
Regarding Claim 10, TS380 further teaches receiving, by the third terminal, the floor taken message from the first terminal after updating the SSRC of the current floor arbitrator (Page 102, Section 7.2.3.2.6, floor taken message can be received after floor granted message wherein the SSRC has been updated).
Regarding Claim 12, TS380 further teaches updating, by the third terminal, the SSRC of the floor arbitrator from the SSRC of the first terminal to an SSRC of a forth terminal in response to receiving the second floor grant message from the first terminal, 
Regarding Claim 13, TS380 further teaches ignoring, by the third terminal, the media data or the second floor grant message if the SSRC of the transmitter of the media data or the second floor grant message is different from the SSRC of the floor arbitrator (Page 98, Section 7.1, the floor arbitrator is the authority and is the only device that can provide floor grants therefore floor grants from a terminal that is not the floor arbitrator would be ignored).
Regarding Claim 14, TS380 further teaches transmitting, by the first terminal, the media data if taking the floor is accepted by the user of the first terminal within a predetermined time (Page 98, Section 7.1, new MCPTT terminal or client takes the floor and send media).
Regarding Claim 15, TS380 further teaches transmitting, by the first terminal, the second floor grant message indicating the floor transfer to a fourth terminal if taking the floor is not accepted by the user of the first terminal for a predetermined time (Page 102, Sections 7.2.3.2.6, 7.2.3.2.7, the terminal that takes the floor controls the floor, floor granted messages can be transmitted and received, the terminal that transmits the floor grant message will not be taking control of the floor).
Regarding Claim 17, TS380 further teaches wherein the second terminal is configured to return as a group call participant from a floor arbitrator by deleting the queue information (Page 23, 6., remove floor request messages from the queue, when a floor request of a terminal is removed said terminal will then not need to control the floor and just be a floor participant).

Regarding Claim 19, TS380 further teaches receiving, by the second terminal, media data or a second floor grant message indicating the floor transfer to the third terminal from the first terminal (Page 98, Section 7.1, MCPTT terminal or client takes the floor and sends media data to the other floor participants).
Regarding Claim 20, TS380 further teaches updating, by the second terminal, the SSRC of the floor arbitrator as a SSRC of the third terminal included in the second floor grant message, in response to receiving the second floor grant message (Page 102, Section 7.2.3.2.7, SSRC of the current floor arbitrator is updated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
March 11, 2021